DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to Application filed on August 19, 2019. Claims 1-18 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the set size" in line 12 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the server" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Due to the 35 USC 112 rejections, the claims have been examined as best understood by the Examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6, 8, 10-12, 15 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1 and 10 recite retrieving a stored data structure comprising a plurality of named entities; receiving a natural language query or command from a human user; extracting one or more named entities from the query or command, wherein the extraction comprises iteratively: dividing the query or command into overlapping sets of tokens of a given set size, determining whether a set of tokens corresponds to a named entity from the plurality of named entities, extracting any corresponding set of tokens from the query, and if no corresponding sets remain, decreasing the set size and repeating; and based at least in part on the query or command and the extracted one or more named entities, acting by the computing device, to fulfill a user intent expressed by the query or command. 
The limitation of extracting one or more named entities from the query or command and its iterative steps, as drafted, is a process that, under its broadest 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional steps of retrieving a stored data structure comprising a plurality of named entities; and receiving a natural language query or command from a human user. 
The retrieving and receiving steps are recited at a high-level of generality (i.e. as a general means of receiving stored data and a user query or command and amounts to mere data gathering, which is a form of insignificant extra-solution activity. 
The combination of these additional steps amounts to no more than mere instructions to apply the exception using generic computer components (i.e. the processor or computing device). Accordingly, this additional element does not integrate 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the processor (claim 1) is a generic computer processor and the computing device (claim 10) is a generic computing device which performs the retrieving and receiving steps. Furthermore, these functions are similar to those found by the courts to be well-understood, routine and conventional when they are claimed in a merely generic manner (e.g. at a high level of generality) or as insignificant extract-solution activity, namely Versata Dev. Group, Inc v. SAP AM. (storing and retrieving information in memory) and buySAFE, Inc. v. Google, Inc. (computer receives and sends information over a network). As such, the retrieving and receiving steps are well-understood, routine and conventional activity performed by generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claims 2 and 11 depend from claims 1 and 10 respectively, and therefore recite the same abstract idea of “mental process”. Claims 2 and 11 furthermore recite that the query or command comprises text written by the human user or transcribed from the human user’s voice, which is a mental step that can be performed on paper, as in the case of the text written by the user. It therefore does not amount to significantly more than the judicial exception. Claims 2 and 11 are therefore not patent eligible.
Claims 3 and 12 depend from claims 1 and 10 respectively, and therefore recite the same abstract idea of “mental process”. Claims 3 and 12 furthermore recite that the human user enters the query or command via an input device of the server, and therefore amounts to mere data gathering, which is a form of insignificant extra-solution activity similar to buySAFE, Inc. v. Google, Inc. (computer receives and sends information over a network). It therefore does not amount to significantly more than the judicial exception. Claims 3 and 12 are therefore not patent eligible.
Claims 6 and 15 depend from claims 1 and 10 respectively, and therefore recite the same abstract idea of “mental process”. Claims 6 and 15 furthermore recite that the tokens are words, which is a mental step that can be performed on paper, as the user can simply divide the query into words on paper and perform the other extraction steps pertaining to the tokens mentally or on paper accordingly. It therefore does not amount to significantly more than the judicial exception. Claims 6 and 15 are therefore not patent eligible.
Claims 8 and 17 depend from claims 1 and 10 respectively, and therefore recite the same abstract idea of “mental process”. Claims 8 and 17 furthermore recite that the stored data structure comprises a plurality of metrics associated with named entities, however, this still amounts to mere data gathering, which is a form of insignificant extra-solution activity similar to Versata Dev. Group, Inc v. SAP AM. (storing and retrieving information in memory). It therefore does not amount to significantly more than the judicial exception. Claims 8 and 17 are therefore not patent eligible.

		
Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 USC 101, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter over the prior art of record:

Referring to claims 1 and 10, the primary reason for the indication of allowable subject matter is the inclusion of the iterative steps for extracting one or more named entities from the query or command entered by a user, including the division of the tokens from the query or command into overlapping sets of tokens, determining whether a set of tokens corresponds to a named entity from the plurality of named entities, extracting any corresponding set of tokens from the query, and if no corresponding sets remain, decreasing the set size and repeating the iterative steps, in combination with all claimed limitations, which are not taught by the prior art. 

The closest prior art Prakash et al (US 2019/0272296) discloses:
retrieve a stored data structure comprising a plurality of named entities [suggested tokens for candidate queries in suggested tokens menu 160, Fig 1, para 50]; 
receive a natural language query or command from a human user [natural language question or command string 2010, para 612, Fig 20
extract one or more named entities from the query or command [fragments (including one or more words) of the string are matched, para 613, Fig 6, element 2020], wherein the extraction comprises:
determining whether a set of tokens corresponds to a named entity from the plurality of named entities [fragments of the string are matched to tokens of the database syntax to which they could relate, para 613, Fig. 6, element 2020], and 
based at least in part on the query or command and on the extracted one or more named entities, act to fulfill a user intent expressed by the query or command [matched tokens used to generate candidate queries that are used to invoke a search of the database to obtain search results, para 616, Fig 6, element 2060].

However Prakash does not teach the iterative steps of extracting the entities pertaining to the suggested tokens, as claimed. Furthermore, the tokens extracted are suggested tokens from the suggested tokens menu and not from the query or command entered by the user. There is also no disclosure of division of the tokens into overlapping sets nor decreasing the set size and repeating the iterative steps as recited in the claims. 

The closest prior art Jan (US 2011/0069822) discloses classification of converted speech input into a text format that is processed by a natural language understanding module by matching converted input into vague or clear target classes using overlap of para 112-113, Fig 6]. Jan also discloses a reduction of expected entrophy of the vague classes [para 115], however, this is not the same as the disclosure of division of the tokens into overlapping sets nor decreasing the set size and repeating the iterative steps as recited in the claims. 

It is for these reasons that the claims define over the prior art. 
	All claims depending from the aforenoted claims also contain allowable subject matter, due to their dependencies. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Thangarathnan et al (US 10,503,468)- directed to determining user intent from a voice commands;
Rajbhandari et al (US 11,151,986) – directed to rewriting user specific query input for natural language understanding;
Ray et al (US 2020/0410989) – directed to tokenization of utterances based on a slot vocabulary;
Taylor (US 2020/0380076) – directed to contextual feedback to natural language understanding in a chat bot using a knowledge model;
He et al (US 2019/0087455) – directed to determination of query intent from query tokenization using separate machine learning model groups.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL M SHECHTMAN whose telephone number is (571)272-4018.  The examiner can normally be reached on Mon-Fri: 8am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



CHERYL M SHECHTMANPatent Examiner
Art Unit 2167                                                                                                                                                                                                        

/C.M.S/
/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167